Case 2:16-cv-00881-KM-ESK Document 303 Filed 09/15/20 Page 1 of 2 PageID: 9079




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                                    Civil Action No. 16-881(KM)(ESK)
           IN RE MERCEDES-BENZ
           EMISSIONS LITIGATION
                                                    ORDER




       THIS MATTER comes before the Court by way of a joint application by all

parties for the modification of the Court’s Order appointing the Hon. Dennis M.

Cavanaugh (Ret.) as special discovery master pursuant to Rule 53(a) (ECF No. 195).

       WHEREAS, the Court finds there is an interrelationship of the pending motion

for class settlement (ECF No. 299) with the Mercedes Defendants’ separate

settlements with federal and California state agencies;

       WHEREAS, the Court finds the corresponding need to expedite the process of

evaluating whether to preliminarily approve the class settlement;

       WHEREAS, this Court has fully considered the record and the requirements

of law, and good cause appearing to modify the Special Master’s authority to include

overseeing the process to review class settlement(s);

       IT IS therefore on this 15th day of September 2020, ORDERED as follows:

1.     The scope of the Special Master’s authority and tasks shall also include the

       following:

              a.    address all pending and future motions and applications for

                    settlement pursuant to Rule 23 (including but not limited to




704695v1
Case 2:16-cv-00881-KM-ESK Document 303 Filed 09/15/20 Page 2 of 2 PageID: 9080




                    preliminary and final approval of any proposed settlement and

                    any motion for attorneys’ fees and costs).

2.     The Special Master shall proceed with all reasonable diligence in completing

       the tasks assigned by this Order.

3.     Any order preliminarily approving a proposed class settlement shall be deemed

       accepted and ordered by the Court until and unless there is a timely objection

       and the Court explicitly sustains that objection. Furthermore, pursuant to the

       Court’s authority under Rule 53 and Local Rule 72.1, any objection or other

       motion relating to a preliminary approval order must be filed within 5 days of

       the date of the order. Further, any response must be filed within 5 days of the

       objection or other motion. No further briefing relating to an objection or other

       motion regarding a preliminary approval order will be allowed, unless ordered

       by the Court.    The Court will endeavor (consistent with its calendar) to

       expeditiously adjudicate any objection or other motion.       Objections to or

       appeals from orders or other actions of the Special Master, other than as to the

       preliminary approval order, shall be filed with the Court in accordance with

       the timelines set forth in Local Civil Rule 72.1(c), and otherwise governed by

       Rule 53.


IT IS SO ORDERED.

                                                     /s/ Kevin McNulty
                                                    Hon. Kevin McNulty
                                                 United States District Judge




704695v1
